Per Curiam.
There was evidence that the portion of curb on which plaintiff placed his heel, as he stepped from the parking lot to the sidewalk, had partially disintegrated. Defendant claims that this defect in the curb, which supports a finding of negligent maintenance against the defendant, was not the cause of the accident. Rather, defendant argues, the accident was caused by a small accumulation of snow and ice as a result of precipitation which had been falling for about an hour prior to the accident. Defendant claims that it was not chargeable with knowledge of the slippery conditions because insufficient time had passed.
In reviewing the evidence in this case, we are not concerned with what the most likely cause of the accident was. Rather, we must determine whether there is any *720credible evidence which, under any reasonable view, will support the verdict. The disintegrated portion of the curb upon which plaintiff stepped could have been the cause of the accident.
The judgment is affirmed.